DETAILED ACTION
1.	This office action is in response to the communication filed on 10/27/2021.
2.	Claims 1-96 have been canceled.
3.	Claims 97-127 are pending.    

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/249538, filed on 11/02/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Response to Arguments
7.	Applicant’s arguments, filed on 10/27/2021, have been fully considered but they are not persuasive.
Applicant’s argument: Yang and/or Patil do/dose not discloses "terminal device transmitting, ... to a support node in a core network, an Attach Request that includes ...: i) cipher algorithm parameters specifying a set of cipher algorithms supported by the terminal device and ii) integrity algorithm parameters specifying a set of integrity algorithms supported by the terminal device," in claim 1.

Applicant’s support: Ying does not disclose "network capability [information] of the UE" comprises "i) cipher algorithm parameters specifying a set of cipher algorithms supported by the terminal device and ii) integrity algorithm parameters specifying a set of integrity algorithms supported by the terminal device." Patil’s disclosure of a terminal device sending an RRC message to an access network is not a disclosure of a terminal device transmitting an "Attach Request" to a "support node in a core network."

Examiner’s response: In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner respectfully directs applicant’s attention to see Ying, fig. 6A, step 1 and para. 410, where a user equipment (UE) (i.e., terminal device) transmits, to a serving GPRS support node (SGSN) (i.e., core network support node), an attach request message comprising network capability information of the UE, wherein the SGSN selects a ciphering algorithm and an integrity protection algorithm according to the network capability information of the UE and a security algorithm supported by the SGSN (i.e., the UE’s network capability information indicates ciphering algorithm(s) and integrity protection algorithm(s) supported by the UE). (Note: Patil, fig. 5A and para. 63, also discloses an access terminal (i.e., terminal device) transmits the access terminal’s security capability information comprising cipher algorithms and integrity algorithms supported by the access terminal to a network in order for the network selects integrity and encryption algorithms according to the access terminal’s security capability information).
In addition, the examiner respectfully directs applicant’s attention to see Patil, fig. 1, where an access terminal (i.e., terminal device) transmits, via an access node (i.e., base station) of an access network, a message to a SGSN (i.e. core network support node) in a core network; see para. 64 where a message is an attach request.
Thus, the combination of Ying-Patil discloses a UE/access terminal (i.e. terminal device) transmits, via an access node (i.e. base station) of an access network, to a SGSN (i.e. core network support node) in a core network, an attack request message comprising capability information of the UE/access terminal, wherein the capability information indicates cipher algorithm(s) and integrity algorithm(s) supported by the UE/access terminal.

Claim Objections
8.	Claim(s) 97, 102, 104-109, 111-116, 119 and 121-126 is/are objected to because of the following informalities:  
Regarding claims 97, 112 and 123-126, each paragraph should be re-written into a format of a method step (e.g., “transmitting, by the terminal device, []”, etc.).
Regarding claims 102, 104-109, 111, 113-116, 119 and 121-122 there should be or being missing a colon (:) after the word “comprising”.
Regarding claim 105: there is a typographical error (e.g. “the terminal device the terminal device”).
Appropriate correction(s) is/are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 97-110, 112-124 and 126-127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. (US 20180167807 A1) in view of Patil et al. (US 20110312299 A1).
Regarding claim 97:
Ying discloses a method of operation of a terminal device in a cellular communications network, the method comprising: 
the terminal device transmitting, [via a base station of an access network] to a core network support node [in a core network], an Attach Request that includes network capability parameters, the network capability parameters including: i) cipher algorithm parameters specifying a set of cipher algorithms supported by the terminal device and (ii) integrity algorithm parameters specifying a set of integrity algorithms supported by the terminal device (see fig. 6A, step 1 and para. 410, where a user equipment (UE), i.e. terminal device, transmits, to a serving GPRS support node (SGSN), i.e. core network support node, an attach request message comprising network capability information of the UE, wherein the SGSN selects a ciphering algorithm and an integrity protection algorithm according to the network capability information of the UE. In other words, at least a ciphering algorithm (i.e. a set of cipher algorithms) and at least an integrity protection algorithm (i.e. a set of integrity algorithms) supported by the UE are stated or identified in the network capability information included in the attach request). Note: Patil, para. 63, also discloses an access terminal transmits a message including the access terminal’s security capability information comprising cipher algorithms and integrity algorithms supported by the access terminal to an access network);  
after transmitting the Attach Request to the core network support node, the terminal device receiving an Authentication and Ciphering request transmitted by the core network support node to the terminal device [via the access network], wherein the Authentication and Ciphering request transmitted by the core network support node to the terminal device [via the access network] comprises: i) cipher algorithm information specifying a cipher algorithm chosen by the core network support node, ii) integrity algorithm information specifying an integrity algorithm chosen by the core network support node, iii) said cipher algorithm parameters included in the Attach request, and iv) said integrity algorithm parameters included in the Attach request (see fig. 6A, steps 4, 8, and/or paras. 410-411, 413, where, after transmitting the attach request message to the SGSN, the UE receives an authentication and key agreement request (i.e. authentication and ciphering request) transmitted by the SGSN to the UE, wherein the authentication and key agreement request comprises: a ciphering algorithm selected by the SGSN according to the network capability of the UE, an integrity protection algorithm selected by the SGSN according to the network capability of the UE, and the network capability of the UE included in the attach request); 
after receiving the Authentication and Ciphering request, the terminal device activating [integrity] protection for user plane data transferred between the terminal device and the core network support node (see fig. 6B, step 17, and para. 42, where the UE and the SGSN start to perform ciphering protection for user plane data transferred between the UE and the SGSN).
Ying does not, but Patil discloses:
transmitting, via a base station of an access network to a core network support node in a core network, an Attach Request (see Patil, fig. 1, where an access terminal (i.e. terminal device) transmits, via an access node (i.e. base station) of an access network, a message to a SGSN (i.e. core network support node) in a core network; see para. 64 where a message is an attach request);
receiving an Authentication and Ciphering request transmitted via the access network (see Patil, fig. 1, where a core network comprises a SGSN communicating message(s) with an access terminal via an access network; see fig. 5A, steps 508 or 512-516, where an access terminal receives a message, e.g. AKA message or AS security mode command message (i.e. an Authentication and Ciphering request) transmitted by the core network via the access network);
activating integrity protection (see Patil, paras. 52-53 where an integrity algorithm is used for user/data plane communication between an access terminal and the core network (i.e. integrity protection is used for user/data plane communication transmitted by/to an access terminal); see figs. 5A-5B and para. 70 where, after step 516, the access terminal starts the integrity protection for messages communicated between the access terminal and the core network after receiving the AKA message or the AS security mode command message).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for transmitting, via a base station of an access network to a core network support node in a core network, an Attach Request, receiving an Authentication and Ciphering request transmitted via the access network, and activating integrity protection, as taught by Patil, in order for synchronizing security parameters between an access terminals and a wireless network (Patil, abstract).

Regarding claim 112:
	See similar rejection to claim 97 (e.g., “terminal device transmitting [] to a support node” is similar with “support node receiving [] transmitted by the terminal device”, etc.).

Regarding claims 98 and 116:
Ying does not, but Patil discloses:                                  
before activating integrity protection for the user plane data, sending a request message from the terminal device to a second network node, wherein the request message also indicates the ability of the terminal device to use integrity protection for user plane data (see Patil, fig. 5B, step 520, and paras. 69-70 where, before starting the uplink integrity protection for messages communicated from the access terminal to the network, the access terminal sends an AS security mode complete message (i.e. a request message) to the network, wherein the AS security mode complete message indicates the algorithm selected for integrity; see para. 47 where a network includes network nodes (i.e. first and second network nodes); see paras. 52-53 where an integrity algorithm is used for user/data plane communication between an access terminal and a network).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for, before activating integrity protection for the user plane data, sending a request message from the terminal device to a second network node, wherein the request message also indicates the ability of the terminal device to use integrity protection for user plane data, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claims 99 and 117:
Ying does not, but Patil discloses:
wherein the request message also specifies at least one algorithm that the terminal device is capable of using for integrity protection of user plane data (see Patil, fig. 5B, step 520, and para. 69; see paras. 52-53 where an integrity algorithm is used for user/data plane communication between an access terminal and a network).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for the request message also specifies at least one algorithm that the terminal device is capable of using for integrity protection of user plane data, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claims 100 and 118:
Ying does not, but Patil discloses:
wherein the request message is a General Packet Radio Service Mobility Management (GMM) Attach Request message or an EPS Mobility Management (EMM) Attach Request message or a GPRS Mobility Management (GMM) Routing Area Update Request message or an Evolved Packet System Mobility Management (EMM) Tracking Area Update Request message (see Patil, fig. 5B, step 520, for an AS security mode complete message. Note: naming a message is not given a patentable weight).

Regarding claim 101:
Ying does not, but Patil discloses:
wherein the request message further indicates whether or not the terminal device wishes to use integrity protection for user plane data (see Patil, fig. 5B, step 520, and para. 69; see paras. 52-53 where an integrity algorithm is used for user/data plane communication between an access terminal and a network).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for the request message further indicates whether or not the terminal device wishes to use integrity protection for user plane data, as taught by Patil. The motivation is the same as presented in claim 97.


Regarding claims 102 and 119:
Ying does not, but Patil discloses:
activating integrity protection for the user plane data in response to receiving a return message from the second network node, the return message specifying that integrity protection is to be used for the user plane data (see Patil, fig. 5B and paras. 69-70 where the access terminal starts the uplink integrity protection in response to receiving acknowledgement message (i.e. a return message) at step 526 from the network, wherein the acknowledgement message indicates that the AS security mode complete message including a selected integrity algorithm was received and authenticated; see para. 47 where a network includes network nodes (i.e. first and 
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for activating integrity protection for the user plane data in response to receiving a return message from the second network node, the return message specifying that integrity protection is to be used for the user plane data, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claim 103:
Ying does not, but Patil discloses:
wherein the core network support node and the second network node are combined in [a Serving General Packet Radio Service Support Node (SGSN)] (see Patil, para. 116 where a network node/entity, e.g. a SGSN, is adapted to perform all the processes, functions of network nodes/entities (i.e. core network node and second network node)).
The combination of Ying-Patil does not explicitly disclose to combine two network nodes in a SGSN. However, it would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying-Patil's invention by enhancing it for combining two network nodes in a SGSN, in order to use a SGSN as a network entity to perform all the functions of the two network nodes.

Regarding claim 104:
Ying discloses:
after receiving the Authentication and Ciphering request, the terminal device running Universal Mobile Telecommunications System (UMTS) Authentication and Key Agreement (AKA) with a Universal Subscriber Identity Module (USIM) to derive a cipher key (Kc) and an integrity key (Ki) (see fig. 6B, step 9, where, after receiving the authentication and key agreement request message (see fig. 6A, step 8), the UE generates a ciphering key Ktc and an integrity key Kti; see paras. 238 and/or 243 where a key is generated by using a function in a USIM card. Note: In addition, see Patil, para. 49, where the access terminal’s USIM generates an integrity key (IK) through an AKA procedure; see paras. 5, 41 where an access terminal, e.g. a mobile phone, communicates through a wireless/cellular network being a UMTS network).

Regarding claim 105:
Ying discloses:
after receiving the Authentication and Ciphering request, the terminal device checking that network capability parameters included in the Authentication and Ciphering request [are the same] as the network capability parameters included in the Attach Request (see fig. 6B, step 9, where, after receiving the authentication and key agreement request including the network capability of the UE (see fig. 6A, step 8, and para. 411), the UE detects the network capability of .
Ying does not, but Patil discloses:
the terminal device checking that network capability parameters are the same (see Patil, fig. 5A and para. 68).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for the terminal device checking that network capability parameters are the same, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claims 106 and 114:
Ying does not, but Patil discloses:
activating integrity protection for the user plane data in the Packet Data Convergence Protocol (PDCP) layer, in response to an activation message from a Radio Resource Control (RRC) layer, and the activation message from the RRC layer to the PDCP layer specifies an integrity key and an integrity algorithm to be used (see fig. 5B and para. 70 where the access terminal starts the uplink integrity protection for messages communicated from the access terminal to the network; see paras. 52-53 where an integrity algorithm is used for user/data plane communication between an access terminal and a network, wherein the network uses an RRC layer, and wherein the security keys, e.g. integrity key and encryption/cipher key are used by the PDCP layer).


Regarding claims 107 and 115:
Ying discloses:
activating integrity protection [for the user plane data] in the Radio Link Control (RLC) or Medium Access Control (MAC) layer, in response to an activation message from a General Packet Radio Service Mobility Management (GMM) layer, and the activation message from the GMM layer to the RLC or MAC layer specifies an integrity key and an integrity algorithm to be used (see fig. 6B, steps 16-17, where integrity protection is started in response to a message from a GMM layer to a LLC layer, wherein the message specifies an algorithm and a key Kti to be used for integrity protection for data communicated between the UE and the SGSN in the LLC layer. Note: naming a layer is not given a patentable weight).
Ying does not, but Patil discloses:
integrity protection for the user plane data (see Patil, paras. 52-53 where an integrity algorithm is used for user/data plane communication between an access terminal and the core network).

Regarding claims 108 and 113:
Ying discloses:
activating integrity protection [for the user plane data] in the Logical Link Control (LLC) layer], in response to an activation message from the General Packet Radio Service Mobility Management (GMM) layer, and the activation message from the GMM layer to the LLC layer specifies an integrity key and an integrity algorithm to be used (see fig. 6B, steps 16-17, where integrity protection is started in response to a message from a GMM layer to a LLC layer, wherein the message specifies an algorithm and a key Kti to be used for integrity protection for data communicated between the UE and the SGSN in the LLC layer).
Ying does not, but Patil discloses:
integrity protection for the user plane data (see Patil, paras. 52-53 where an integrity algorithm is used for user/data plane communication between an access terminal and the core network).

Regarding claim 109:
Ying discloses:
deriving an integrity key by running Universal Mobile Telecommunications Service Authentication and Key Agreement (UMTS AKA) on the Universal Subscriber Identity Module (USIM) (see fig. 6B, step 9, where the UE generates a ciphering key Ktc and an integrity key Kti; see paras. 238 and/or 243 where a key is generated by using a function in a USIM card. Note: In addition, see Patil, para. 49, .

Regarding claim 110:
Ying does not, but Patil discloses:
wherein the integrity algorithm to be used is specified in a message received from the second network node (see Patil, para. 70).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for the integrity algorithm to be used is specified in a message received from the second network node, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claim 120:
Ying does not, but Patil discloses:
wherein the return message to the terminal device specifies an integrity key and an integrity algorithm to be used (see Patil, fig. 5B and paras. 69-70 where the acknowledgement message (i.e. the return message) indicates that the AS security mode complete message including a selected integrity algorithm was received and authenticated, wherein the access terminal update its security parameter based on the acknowledgement message; see para. 56 where the security parameter comprises an .
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for the return message to the terminal device specifies an integrity key and an integrity algorithm to be used, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claim 121:
Ying does not, but Patil discloses:
deriving said integrity key before specifying it in the return message or the activation message (see Patil, figs. 5A and paras. 65-66).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for deriving said integrity key before specifying it in the return message or the activation message, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claim 122:
Ying does not, but Patil discloses:
determining the integrity algorithm to be used based on a message received from the terminal device specifying at least one algorithm that the terminal device is capable of using for integrity protection of user plane data (see Patil, figs. 5A, and paras. 66-67).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying's invention by enhancing it for determining the integrity algorithm to be used based on a message received from the terminal device specifying at least one algorithm that the terminal device is capable of using for integrity protection of user plane data, as taught by Patil. The motivation is the same as presented in claim 97.

Regarding claim 123:
Ying discloses:
the core network support node obtaining an authentication vector (AV) from a network entity (see fig. 6A, step 2, where the SGSN obtains an authorization vector (i.e. authentication vector) from a home subscriber server (i.e. network entity )).

Regarding claim 124:
Ying discloses a method of operation of a terminal device in a cellular communications network, the method comprising: 
the terminal device transmitting, [via a base station] to a support node [in a core network], an Attach Request that includes network capability parameters, the network capability parameters including: i) cipher algorithm parameters specifying a set of cipher algorithms supported by the terminal device and ii) integrity algorithm parameters specifying a set of integrity algorithms supported by the terminal device (see fig. 6A, step 1 and para. 410, where a user equipment (UE), i.e. terminal device, transmits, to a serving GPRS support node (SGSN), i.e. core network support node, an attach request message comprising network capability information of the UE, wherein the SGSN selects a ciphering algorithm and an integrity protection algorithm according to the network capability information of the UE. In other words, at least a ciphering algorithm (i.e. a set of cipher algorithms) and at least an integrity protection algorithm (i.e. a set of integrity algorithms) supported by the UE are stated or identified in the network capability information included in the attach request). Note: Patil, para. 63, also discloses an access terminal transmits a message including the access terminal’s security capability information comprising cipher algorithms and integrity algorithms supported by the access terminal to an access network); and 
after transmitting the Attach Request, the terminal device receiving an Authentication and Ciphering request transmitted by the core network support node to the terminal device, wherein the Authentication and Ciphering request transmitted by the core network support node to the terminal device comprises: i) cipher algorithm information specifying a cipher algorithm chosen by the core network support node, ii) integrity algorithm information specifying an integrity algorithm chosen by the core network support node, iii) said cipher algorithm parameters included in the Attach request, and iv) said integrity algorithm parameters included in the Attach request (see fig. 6A, steps 4, 8, and/or paras. 410-411, 413, where, after transmitting the attach request message to the SGSN, the UE receives an authentication and key agreement request (i.e. authentication and ciphering request) transmitted by the SGSN to the UE, wherein the authentication and key ; 
after receiving the Authentication and Ciphering request, the terminal device transmitting toward the core network support node an Authentication and Ciphering response (see fig. 6B, step 10 or 12, where the UE transmits an authentication and key agreement response message (i.e. an Authentication and Ciphering response) to the SGSN after receiving the authentication and key agreement request message in fig. 6A, step 8).
Ying does not, but Patil discloses:
transmitting, via a base station to a support node in a core network, an Attach Request (see Patil, fig. 1, where an access terminal (i.e. terminal device) transmits, via an access node (i.e. base station) of an access network, a message to a SGSN (i.e. core network support node) in a core network; see para. 64 where a message is an attach request).


Regarding claim 126:
Ying discloses:
after receiving the Attach Request message, the network node deriving a cipher key and/or an integrity key for data protection, wherein the network node activates the integrity protection using the derived cipher key and/or the derived integrity key (see fig. 6A, step 3, where the SGSN deduces a ciphering key Ktc and an integrity key Kti after receiving the attach request message; see para. 424 where the SGSN enables integrity protection. Note: in addition, see Patil, fig. 5A and paras. 65-66, 70).

Regarding claim 127:
Ying discloses:
wherein the core network support node is a Serving General Packet Radio Service Support Node (SGSN) (see fig. 6A for the SGSN).

(s) 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, Patil, and further in view of Cho et al. (US 20180249479 A1).
Regarding claim 111:
Patil discloses:
using [null encryption] for the user plane data (see paras. 52-54, where security key(s) is/are used for integrity algorithm is/are derived for user/data plane communications to/from an access terminal).
Patil does not, but Cho discloses:
using null encryption (see Cho, paras. 156, 247, where only integrity protection is performed, no ciphering/encryption is performed).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying-Patil's invention by enhancing it for using null encryption, as taught by Cho, in order for transmitting and receiving data in a wireless communication system supporting a low latency service (Cho, abstract).  

11.	Claim(s) 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying, Patil, and further in view of Pancorbo Marcos et al. (US 20120246325 A1).
Regarding claim 125:
Ying discloses:
after receiving the Authentication and Ciphering request, the terminal device transmitting toward the core network support node an Authentication and Ciphering response (see fig. 6B, step 10 or 12, where the UE transmits an .
Ying does not, but Pancorbo Marcos discloses: 
after transmitting the Authentication and Ciphering response, the terminal device receiving an Attach Accept message transmitted from the core network support node (see Pancorbo Marcos, fig. 2A, step 3 or 4 and fig. 2B, step 9, where an MS (i.e. terminal device) received an attach accept transmitted from the SGSN after transmitting an identity response or authentication response).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ying-Patil's invention by enhancing it for after transmitting the Authentication and Ciphering response, the terminal device receiving an Attach Accept message transmitted from the core network support node, as taught by Pancorbo Marcos, in order for attaching to a new SGSN (see Pancorbo Marcos, fig. 2A).

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437